Citation Nr: 1614768	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  14-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, obsessive compulsive disorder (OCD), and depression. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to November 2005, with 2 years 19 days of prior active service documented on his DD Form 214.  Although a formal finding of unavailability of verification of service prior to August 2005 was made in July 2013, the Board notes that service personnel records do show an enlistment on June 21, 2003 on active duty, with other service personnel records indicating he was assigned to a NRAC training unit in preparation for boot camp from July 16, 2003 to January 31, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania.  Although the Veteran limited his appeal to entitlement to service connection for an acquired psychiatric disorder on his VA Form 9, he also checked box 9A on that form, indicating that he wished to appeal all of the issues listed on the Statement of the Case (SOC).  As the SOC addressed both entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU, the Board finds that both issues remain in appellate status.  See Evans v. Shinseki, 24 Vet. App. 292, 298 (2011) (holding that "if a claimant uses a VA Form 9 and checks box 9A . . . then all issues listed on the [Statement of the Case] are on appeal to the Board and it has waived its ability to dismiss any of those issues under 38 U.S.C. § 7105(d)(5)."

A hearing was scheduled for November 2014 but he failed to appear.  As the Board has received no request for a postponement or good cause for the appellant's failure to appear, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence reflects that the Veteran served in Kuwait; with his DD Form 214 showing he served in an imminent danger pay area from October 1, 2005 to November 11, 2005, and was mobilized in support of Operations Noble Eagle and Enduring Freedom.  His foreign service was reported in his DD Form 214 as 1 month and 12 days.  The Veteran underwent a VA examination to address his claimed psychiatric disorders in June 2013; however this examination raises questions that require further clarification.  

First, it is noted that this examination, which gave Axis I diagnoses of bipolar disorder and polysubstance abuse, contained an opinion as to these disorders not being related to service, including any claimed stressor.  The examiner also specifically indicated that the Veteran did not meet the criteria for PTSD, but then contradictorily checked boxes in the PTSD Diagnostic Criteria section that support a diagnosis of PTSD based on fear of hostile or terrorist activity.  Thus, further clarification is necessary.  The Board notes that the examiner pointed to some inconsistencies in the Veteran's reported history (such as claiming to be in Kuwait for five months when the record shows him in Kuwait for a little more than one month) and raised questions of the validity of claimed stressors.  Additionally, the examiner pointed to the fact that that the Veteran's service treatment records showed him to be treated in service for anxiety that was related to an asthma attack (shown in October 2005 and November 2005 in Kuwait).  As the Veteran is presently service-connected for asthma, this raises the question as to whether secondary service connection may be warranted.  Further problematic is that while the June 2013 examiner opined that the episode of anxiety treated in conjunction with his asthma attack was acute in nature, the fact exists that the Veteran was treated in December 2005 for psychotherapy after scoring high on the depression screen and the PTSD screen.  This raises the possibility of a qualifying psychiatric disorder (psychosis) manifesting within the first post-service presumptive year (38 C.F.R. §§ 3.307, 3.309), if not a continuity of the anxiety symptoms treated in service.  Finally, the June 2013 VA examination poses a question as to whether the Veteran had a depression triggered by his father's death in 2005.  If his father died in 2005, this event potentially took place during his active service; however there is other evidence of record suggesting his father died in 2009 after service, as per an April 2009 dual diagnosis record that suggested his father died a few months earlier.  Accordingly, a new examination and medical opinions are required.  Updated VA treatment records and records from Dr. Rappaport, Valley Counseling Group and the Horsham Clinic should also be secured on remand.

Finally, while the Veteran was provide with a notice letter in March 2013, that letter did not detail the evidentiary requirements for service connection or TDIU.  Such notice should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide a notice letter informing the Veteran of the evidentiary requirements necessary to substantiate claims for direct service connection, secondary service connection and a TDIU.

2.  Obtain all updated VA treatment records for the Veteran.   
 
3.  With any necessary assistance from the Veteran, obtain updated records from Dr. Rappaport, Valley Counseling Group, the Horsham Clinic, and any other private provider identified.

4.  Then schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report. Psychiatric testing should be accomplished.  The VA examiner should specifically address the following: 

(a)  Does the Veteran meet the criteria for PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)?  (Here, as the Veteran's claim was certified to the Board on June 24, 2014 (i.e., before August 4, 2014), the DSM-5 is inapplicable to this case).  

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity while deployed in Kuwait.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c)  If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based.

(d)  If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service, to include the episode of anxiety treated in service in conjunction with his asthma.  This discussion should also address whether any psychiatric disability other than PTSD is related to the death of his father, only if it is shown that his father died while the Veteran was serving on active duty.  

(e)  If a psychosis (brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia; schizophreniform disorder, and substance/medication-induced psychotic disorder) is diagnosed, is it is at least as likely as not (50 percent probability or greater) that such psychosis was manifest to a compensable degree within one year of separation?  In addressing this question, please consider the December 2005 for psychotherapy treatment record noting high scores on the PTSD and depression screen.

(f) For any psychiatric disability that is diagnosed, but is not shown to be directly related to active service (or, in the case of psychosis, was not manifest within the first post service year) the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability was caused by service-connected asthma.  In addressing this question, please comment on the June 2013 VA examiner's opinion that June 2013 VA examiner's opinion that anxiety that was related in service was due to an asthma attack.

(g)  For any psychiatric disability that is diagnosed, but is not shown to be directly related to active service (or, in the case of psychosis, was not manifest within the first post service year) or caused by service-connected asthma, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability was aggravated beyond the normal course of the condition by service-connected asthma.  In addressing this question, please comment on the June 2013 VA examiner's opinion that June 2013 VA examiner's opinion that anxiety that was related in service was due to an asthma attack.

The examiner must provide a complete rationale with consideration to the Veteran's reports.   

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5.  After completion of the above, and any additional action deemed necessary, readjudicate the claims and furnish a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

